El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
Nos corresponde determinar cuándo comienza a trans-currir el término prescriptivo para incoar una acción de responsabilidad civil extracontractual por daños continuados. Aprovechamos la ocasión para aclarar nues-tros pronunciamientos previos sobre este asunto. Así, re-*413solvemos de forma definitiva que ante daños y perjuicios causados por cualquier acto u omisión culposa o negligente de carácter continuado, el término prescriptivo para incoar una acción para solicitar el resarcimiento comienza a transcurrir cuando se verifiquen los últimos actos u omi-siones o se produzca el resultado definitivo.
HH
El 4 de diciembre de 2009, un grupo de residentes de la Calle Clarisas en la Urbanización La Rambla de Ponce (re-curridos) presentaron una petición de mandamus y de-manda sobre daños y perjuicios contra el Municipio Autó-nomo de Ponce (Municipio). Expresaron que la Calle Clarisas se inundaba cuando llovía copiosamente debido a la falta de mantenimiento y a problemas con el sistema de alcantarillado. Alegaron que esta situación impedía la en-trada y salida de la urbanización y provocaba daños a los vehículos y a la propiedad mueble de los residentes, así como daños a la salud y severas angustias emocionales. Por esa razón, solicitaron que el Municipio corrigiera este problema y les compensara por los daños y perjuicios sufridos.
Luego de varios trámites procesales, el Tribunal de Pri-mera Instancia concluyó que el Municipio tenía el deber ministerial de proveerle mantenimiento a las alcantarillas y tuberías pluviales. Por lo tanto, proveyó un “ha lugar” a la petición de mandamus. Posteriormente, el Municipio presentó una moción de sentencia sumaria, a la que acom-pañó unas deposiciones en las que los recurridos admitie-ron que conocían desde hacía varios años el carácter recu-rrente de las inundaciones. Debido a la previsibilidad de los daños, el Municipio señaló que los daños reclamados eran continuados y que su período prescriptivo culminó un año después de que los recurridos supieron del carácter *414recurrente de las inundaciones. Los recurridos se opusie-ron y señalaron que esa no era la doctrina aplicable.
El Tribunal de Primera Instancia denegó la moción de sentencia sumaria. En lo pertinente, el foro primario con-cluyó “que los alegados daños sufridos por los demandan-tes debido a las inundaciones en la calle Clarisas son daños continuados, y que al día de hoy alegadamente continúan ocurriendo”. Apéndice, pág. 332. En consecuencia, ese foro determinó que la acción en daños de la parte demandante no estaba prescrita, puesto que no se había dado el último suceso, no había ocurrido un resultado final ni había ce-sado la causa que generaba los daños. íd. No obstante, el foro primario determinó que los siguientes hechos, entre otros, no estaban en controversia: (1) la Sra. Matos Socorro Hernández González reside en la Calle Clarisas hace treinta años y sufre el problema de las inundaciones prác-ticamente desde que vive en ese lugar; (2) el Sr. Gilberto Rodríguez Zayas vivió en la Calle Clarisas de la Urbaniza-ción La Rambla por espacio de veinticinco años e indicó que siempre que llueve la calle se inunda y que el evento de inundación más remoto del que se acuerda ocurrió en 1995; (3) la Sra. Milagros Rodríguez Rolón reside en la Calle Clarisas número 1256 hace veinticinco años y declaró en su deposición que la calle donde residía se inundaba desde 1988. Apéndice, pág. 324.
Insatisfecho con el dictamen del Tribunal de Primera Instancia, el Municipio presentó un recurso de certiorari ante el Tribunal de Apelaciones. Allí señaló, en síntesis, que el foro primario erró al concluir que los daños reclama-dos en la demanda no estaban prescritos. Por su parte, el foro apelativo intermedio denegó la expedición del recurso, pues concluyó que el Tribunal de Primera Instancia no erró cuando denegó la desestimación por el fundamento de prescripción. Apéndice, pág. 24. Para llegar a esa conclu-sión, el Tribunal de Apelaciones determinó, al igual que el Tribunal de Primera Instancia, que la presente reclama-*415ción es por “daños que se regenera [n] ya que día a día la posibilidad de inundaciones sigue estando presente, por lo que, al ser un daño que persiste y no habiendo cesado la causa que los genera, los mismos son daños de carácter continuado”. Apéndice, pág. 24.
En desacuerdo con esa decisión, el Municipio presentó un recurso de certiorari ante nos. Sostuvo que el Tribunal de Apelaciones erró al confirmar el dictamen del Tribunal de Primera Instancia y al no desestimar la demanda por estar prescrita. El 31 de octubre de 2014 acogimos la ape-lación como un recurso de certiorari y expedimos el auto. Con el beneficio de la comparecencia de ambas partes, pa-samos a resolver.
I—{ h-H
A. La prescripción es una figura que extingue un derecho debido a que una parte no lo ejerce en un período de tiempo determinado por ley. Fraguada Bonilla v. Hosp. Aux. Mutuo, 186 DPR 365, 372-373 (2012). En nuestro ordenamiento, a diferencia de otros, la prescripción ex-tintiva es una figura de derecho sustantivo y está regulada por las disposiciones del Código Civil. íd. Este estatuto dis-pone, en su Art. 1861, 31 LPRA sec. 5291, que “[l]as accio-nes prescriben por el mero lapso del tiempo fijado por la ley”. Sin embargo, el término para ejercer las acciones se puede interrumpir de tres maneras, a saber, por “su ejer-cicio ante los tribunales, por reclamación extrajudicial del acreedor y por cualquier acto de reconocimiento de la deuda por el deudor”. Art. 1873 del Código Civil, 31 LPRA sec. 5303.
Estas normas tienen “ ‘su fundamento en la necesidad de poner término a las situaciones de incertidumbre en el ejercicio de los derechos y en la presunción de abandono por parte de su titular’ ”. Maldonado Rivera v. Suárez y otros, 195 DPR 182, 192 esc. 10 (2016), citando a J. Puig *416Brutau, Caducidad, prescripción extintiva y usucapión, 3ra ed., Barcelona, Ed. Bosch, 1996, pág. 32. Así, “ da inactivi-dad, silencio o falta de ejercicio del derecho constituye el fundamento de la prescripción extintiva por ser contrario al interés social una prolongada situación de incertidum-bre jurídica’ ”. íd. No obstante, “la prescripción no es una figura rígida sino que [...] admite ajustes judiciales, según sea requerido por las circunstancias particulares de los ca-sos y la noción sobre lo que es justo”. (Énfasis suprimido). Santiago v. Ríos Alonso, 156 DPR 181, 189-190 (2002).
Como norma general, el término prescriptivo de un año dispuesto en el Art. 1868 del Código Civil, 31 LPRA sec. 5298, comienza a transcurrir desde que el agraviado tuvo —o debió tener— conocimiento del daño que sufrió y estuvo en posición de ejercer su causa de acción. Art. 1869 del Código Civil, 31 LPRA sec. 5299. Véase, además, Moldonado Rivera v. Suárez y otros, supra, pág. 194. Por esa ra-zón, cuando la causa de acción es por responsabilidad civil extracontractual, es importante precisar el tipo de daño por el que se reclama, para así “poder establecer el punto de partida o momento inicial del cómputo y de esta forma co-nocer con certeza cuál será su momento final”. Rivera Prudencio v. Mun. de San Juan, 170 DPR 149, 167 (2007).
Desde hace varias décadas, reconocimos en nues-tro ordenamiento varios tipos de daños. Rivera Encarnación v. E.L.A., 113 DPR 383, 386 (1982). Entre estos se encuentran los llamados daños continuados y los daños sucesivos. Galib Frangie v. El Vocero de P.R., 138 DPR 560, 574 (1995). Por un lado, los daños sucesivos son
[...] “una secuencia de reconocimientos de consecuencias lesi-vas por parte del perjudicado, las que se producen y manifies-tan periódicamente, o aun continuamente, pero que se van conociendo en momentos distintos entre los que media un lapso de tiempo finito, sin que en momento alguno sean previ-sibles los daños subsiguientes, ni sea posible descubrirlos em-pleando diligencia razonable. Dicho en otras palabras, se trata *417de una secuencia de daños ciertos que se repiten (sin que sea necesario que sean idénticos en su naturaleza, grado, exten-sión y magnitud) cuya repetición no es previsible en sentido jurídico ni son susceptibles de ser descubiertos empleando diligencia razonable”. [...] “Cada uno de los daños unitarios que en conjunto constituyen los daños sucesivos presentes en dichos ejemplos constituye una unidad jurídica de ‘daño’ que origina la correspondiente causa de acción resarcitoria [...] Santiago v. Ríos Alonso, supra, pág. 191.
Por otro lado, los daños continuados son
"... aqu[e]llos producidos por uno o más actos culposos o ne-gligentes imputables al actor, coetáneos o no, que resultan en consecuencias lesivas ininterrumpidas, sostenidas, duraderas sin interrupción, unidas entre sí, las cuales al ser conocidas hacen que también se conozca —por ser previsible— el carác-ter continuado e ininterrumpido de sus efectos, convirtiéndose en ese momento en un daño cierto compuesto por elementos de un daño actual (aquel que ya ha acaecido) y de daño futuro previsible y por tanto cierto”. Rivera Prudencio v. Mun. de San Juan, supra, pág. 167.
Como vemos, la diferencia entre ambos tipos de daños es que en los sucesivos, cada lesión a causa de un acto u omisión culposa o negligente produce un daño dis-tinto, que a su vez genera una causa de acción indepen-diente, mientras que en los continuados se genera una sola causa de acción que comprende todos los daños ciertos, tanto los actuales como los previsibles en el futuro, como consecuencia de una conducta torticera continua. Esa dife-rencia implica que en estos dos escenarios, el término pres-criptivo para presentar una reclamación de indemnización comienza a transcurrir en momentos distintos.
Conviene aclarar que aunque tradicionalmente nos re-ferimos a estas doctrinas como “daños continuos” o “daños sucesivos”, lo que en realidad es continuo o sucesivo en estos escenarios es el acto u omisión que produce el daño y no necesariamente la lesión sufrida. Respecto a los daños continuados, así lo advertimos hace más de sesenta años cuando expusimos que la esencia de esa doctrina “no des-*418cansa en la naturaleza [...] del peijuicio ocasionado por la perturbación, y sí en el carácter continuo o progresivo de la causa [acto u omisión torticera] que lo origina, que renueva constantemente la acción dañosa”. (Énfasis suplido). Arcelay v. Sánchez, 77 DPR 824, 838 (1955). Por eso, entende-mos que una clasificación más precisa es “daños y perjui-cios causados por actos [u omisiones] continuos [...] ”. Capella v. Carreras, 57 DPR 258, 266 (1940). De esta forma, evitamos la confusión que genera la traducción del inglés al español del término tort, como daño o daños. Ad-viértase que cuando esa palabra se utiliza en plural, describe el área del Derecho que estudia la responsabilidad civil extracontractual, pero a la vez puede utilizarse en sustitución de los términos perjuicios o lesiones.
Nuestros pronunciamientos previos sobre este asunto, particularmente en lo referente a los llamados daños con-tinuados, han sido imprecisos, pues hemos aplicado nor-mas contradictorias entre sí. Eso ha llevado a una confu-sión doctrinal. Véanse: J.J. Álvarez González, Análisis del término 2006-2007 del Tribunal Supremo de Puerto Rico—Responsabilidad civil extracontractual, 77 Rev. Jur. UPR 603, 617-619 (2008); J.J. Álvarez González, Análisis del término 2001-02 del Tribunal Supremo de Puerto Rico—Responsabilidad civil extracontractual, 72 Rev. Jur. UPR 615, 638-642 (2003). Por lo tanto, es necesario clarificar la regla que rige en nuestro ordenamiento en estos casos.
Hace más de setenta años, en Capella v. Carreras, supra, pág. 266, un caso sobre estorbo,(1) establecimos que los “daños y peijuicios causados por actos continuos [...] están latentes hasta que cesa la causa que los genera. Bien puede decirse que en tal caso la acción dañosa se renueva *419de día en día, de hora en hora, de minuto en minuto, de segundo en segundo”. Consecuentemente, concluimos que la demanda no estaba prescrita debido a que al momento de reclamarse la indemnización, la perturbación continuaba. Posteriormente, en Arcelay v. Sánchez, supra, donde los daños eran producto de ruidos y hedores que producía constantemente una planta pasteurizadora, reite-ramos la norma precitada. De esa manera, enunciamos que esa regla “no descansa en la naturaleza intrínseca del peijuicio ocasionado por la perturbación, y sí en el carácter continuo o progresivo de la causa que lo origina, que re-nueva constantemente la acción dañosa”. Íd., pág. 838. Además, indicamos que esa norma no solo aplicaba cuando se reclamara una indemnización por los daños causados a la propiedad del demandante, sino que aplicaba también a los escenarios donde se reclama por los daños y peijuicios personales. También validamos que el demandante enmen-dara su demanda para reclamar una indemnización por los peijuicios causados hasta el momento del juicio, debido a que estos continuaron después de que se presentó la demanda. Íd., págs. 846-848. Justificamos nuestro proce-der al expresar que de esa forma se evitaba la “multiplici-dad de acciones, siempre que el mal que produzca los da-ños sea de carácter continuo, y que los perjuicios subsiguientes sean similares a los que dieron lugar a la reclamación original”. Íd., pág. 847. De igual modo, en Seda v. Miranda Hnos. & Co., 88 DPR 355 (1963), ratifica-mos esta misma norma y expresamos que se podía recobrar por los daños y peijuicios “por todo el tiempo de la duración del estorbo”. Íd., pág. 361. Hasta ese momento nuestra doc-trina sobre este asunto no causó mayores confusiones. El desfase que hoy atendemos comenzó décadas después, cuando este Tribunal se enfrentó a casos donde los daños no eran ocasionados propiamente por estorbos.
En Galib Frangie v. El Vocero de P.R., supra, pág. 575, un caso en el que, aunque no se encontraban ante nuestra *420consideración los daños continuados, sino los daños sucesi-vos producidos por la publicación de una serie de artículos libelosos, establecimos que al momento de determinar cuándo inicia el término prescriptivo en estos escenarios, “[l]o determinante es el momento cuando comienza la pro-ducción de los daños, que deberá tomarse en consideración como el inicio del término de prescripción, al presuponer que los perjudicados los conocían desde entonces y que pu-dieran ejercitar la causa de acción”. (Enfasis en original). A pesar de que esas expresiones constituyen obiter dictum, se repitieron en nuestra jurisprudencia y crearon la confu-sión doctrinal que hoy abordamos. Véanse: Álvarez González, Análisis del Término 2001-02 del Tribunal Supremo de Puerto Rico—Responsabilidad civil extracontractual, supra, pág. 640 esc. 83; R.E. Ortega-Vélez, Síntesis: Jurisprudencia, responsabilidad civil extracontractual, 2da ed. rev., San Juan, Ediciones Scisco, 2009, pág. 138.
Poco tiempo después, en Sánchez et al. v. A.E.E., 142 DPR 880 (1997), en una Sentencia breve, varios Jueces emi-tieron opiniones concurrentes y disidentes en donde aborda-ron, de forma directa o indirecta, este mismo asunto. El en-tonces Juez Asociado Señor Hernández Denton expuso lo siguiente: “La jurisprudencia española moderna ha decla-rado con carácter general que en caso de daños continuados el cómputo del plazo de prescripción comienza en el mo-mento de la producción del resultado definitivo”. (Citas omitidas). Íd., pág. 921 (Opinión disidente del Juez Asociado Señor Hernández Denton). Igualmente, la entonces Jueza Asociada Señora Naveira de Rodón abordó indirectamente este punto al expresar que “[e]l término prescriptivo en ac-ciones por la creación de un ambiente hostil de trabajo debe comenzar a decursar desde que cese dicho ambiente. Esta norma reconoce que el término prescriptivo [...] debe comen-zar a decursar cuando se disipan las circunstancias que po-drían entorpecer el ejercicio de la acción”. (Énfasis suplido). *421Íd., pág. 913 (Opinión concurrente de la Jueza Asociada se-ñora Naveira de Rodón).
Luego, en Santiago v. Ríos Alonso, supra, pág. 195, determinamos que ante un patrón de maltrato físico y emo-cional, “el último incidente de maltrato, cuando la víctima rompe con el ciclo de maltrato y reconoce que ha sufrido un daño cierto, es el que activa la causa de acción y, en conse-cuencia, constituye el momento a partir del cual puede eje-cutarse la misma”. (Enfasis suprimido). No obstante, para justificar ese resultado, citamos el caso Galib Frangie v. El Vocero de P.R., supra.
Subsiguientemente, en Nazario v. E.L.A., 159 DPR 799, 807 (2003), en una Sentencia publicada, aplicamos nueva-mente la norma de Galib Frangie v. El Vocero de P.R., supra, e indicamos que en los casos de daños continuados “lo determinante para establecer el inicio del término pres-criptivo [...] es el momento en que comienza la producción del daño”. (Énfasis en el original). Razonamos que esto se debía a que, “al ser previsibles, se entiende que el término prescriptivo comienza a transcurrir cuando el perjudicado conoce, por primera vez, el daño y el responsable de éste y que dicho daño ‘... comprende todas sus consecuencias como posibles sean de prever’ ”. Nazario v. E.L.A., supra, pág. 806. Además de que esos pronunciamientos fueron en una Sentencia, la cual no establece precedente, también es importante mencionar que en ese caso la mayoría del Tribunal determinó finalmente que la controversia ante su consideración se trataba de daños sucesivos y no de daños continuados, por lo que no aplicó la precitada norma. Sin embargo, el Juez Asociado Señor Corrada Del Río emitió una opinión disidente, pues entendió que los daños en cuestión eran continuados. Allí, luego de hacer un repaso de las distintas normas sobre prescripción en este tipo de casos, sugirió que en nuestro ordenamiento se aplique la norma que computa el término prescriptivo a partir del *422momento en que finaliza la causa que genera los daños. Nazario v. E.L.A., supra, pág. 828 (“Entendemos que por estar los daños continuados inexorablemente atados a la causa que la origina, el conocimiento definitivo de los que-brantos ocasionados se verifica el día que cesa la fuente de éstos, ya que mientras ésta exista, y por ende sean previ-sibles más daños relacionados a ella, no cabe hablar de resultado definitivo” [énfasis suprimido]).
Posteriormente, en Rivera Prudencio v. Mun. de San Juan, supra, pág. 167, dispusimos que “el plazo prescriptivo para reclamar por daños de naturaleza continua comienza a transcurrir cuando se verifica el último de los actos o se pro-duzca el resultado definitivo”. (Énfasis suplido). Sin embargo, al igual que en el caso anterior, finalmente conclui-mos que los daños en cuestión eran sucesivos, así que no aplicamos esta norma, por lo que esos pronunciamientos so-bre el tema que hoy atendemos constituyen obiter dictum. Luego, en Umpierre Biascoechea v. Banco Popular, 170 DPR 205 (2007), (Sentencia), la Juez Asociada Señora Rodríguez Rodríguez emitió una Opinión de conformidad, en la que expuso que, conforme a la doctrina civilista moderna, “el inicio del plazo prescriptivo para reclamar por [daños continuados] comienza en el momento de la producción del resultado definitivo o hasta que se verifique el último de los actos”. (Énfasis en el original). Íd., pág. 216. Igualmente, la entonces Jueza Asociada Señora Fiol Matta emitió una Opi-nión disidente, en la que coincidió, en cuanto a este punto, con lo expresado por la Juez Asociada Señora Rodríguez Rodríguez. Íd., págs. 230-231.
Como vemos, nuestra jurisprudencia es inconstante en cuanto a cuándo comienza a transcurrir el término pres-criptivo en casos de daños y perjuicios causados por actos u omisiones continuas. Una de las razones para estas contra-dicciones es la tensión aparente entre la teoría cognosci-tiva del daño que rige en nuestro ordenamiento y la co-rriente doctrinal que postula que el término prescriptivo *423en estos casos comienza a transcurrir cuando se produce el resultado definitivo. Esto se debe a que, en la mayoría de los casos, el reclamante conoce que está sufriendo un daño desde que comienzan los actos u omisiones culposas o ne-gligentes continuos y no desde que se produce el resultado final. H. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. JTS, 1986, Vol. II, Cap. X, pág. 582. Esto nos llevó a forzar excepciones a la norma con tal de procurar resultados justos de acuerdo con los hechos de los casos. Así, vemos que en los casos donde se buscaba disuadir los estorbos y combatir la vio-lencia doméstica, concluimos que el término prescriptivo comenzaba a transcurrir con el resultado definitivo o el último acto u omisión torticera, mientras que ante otros hechos resolvimos lo contrario.
Otra de las razones por las cuales existen incongruen-cias en la doctrina es que nuestros casos se han basado en autoridades de otras jurisdicciones que con el paso del tiempo han cambiado su postura. Por ejemplo, los prece-dentes de mediados del siglo pasado estaban anclados, en gran medida, en fuentes del common law estadounidense, mientras que los casos más recientes citan con aprobación a tratadistas civilistas, que a su vez comentan la jurispru-dencia española. Esta última también ha variado en tiem-pos recientes. Por ello, además de repasar nuestros pro-nunciamientos previos sobre este asunto, entendemos que es importante examinar el tratamiento que otras jurisdic-ciones le han brindado a la controversia ante nuestra consideración.
Sobre este particular, el tratadista Puig Brutau co-menta que “[a]lgunas sentencias [españolas] han estimado que el año de plazo para recurrir ha de contarse, no en el momento de cesar el daño, sino desde que empieza a pro-ducirse, pues desde que se tuvo conocimiento del mismo se pudo ejercitar la acción. Sin embargo, en otros casos la jurisprudencia se ha inclinado claramente a favor de la *424otra posibilidad”. J. Puig Brutau, Caducidad, prescripción extintiva y usucapión, 3ra ed., Barcelona, Ed. Bosh, 1996, pág. 77, citando a L. Diez-Picazo, La prescripción en el Código Civil, Barcelona, 1964, pág. 240. Véase, además, F. Reglero Campos, en M. Albaladejo y S. Díaz Alabart, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1994, Tomo XXV, Vol. 2, págs. 454-464.
Por un lado, la vertiente más estricta de la doctrina tiene su origen en varias sentencias que el Tribunal Supremo español emitió a principios del siglo pasado, que partían “del momento de comienzo de producción de los daños como iniciador de la prescripción, presuponiendo que los peijudicados los conocían desde entonces y que pu-dieron sin obstáculo alguno ejercitar la pertinente acción [...] ”. J. Santos Briz, La responsabilidad civil, 7ma ed. rev., Madrid, Ed. Montecorvo, 1993, pág. 1187. Por otro lado, la segunda vertiente la encontramos en la doctrina española moderna, que exhibe “una tendencia más elástica al situar el comienzo de la prescripción no en el inicio de los daños, sino al realizarse su verificación total”. (Énfasis suplido), Íd., pág. 1188. En esta misma línea, “la más reciente juris-prudencia ha cambiado radicalmente el rumbo seguido por la que era dominante hasta la década de los sesenta [...], señalando que en los casos de daños continuados, el dies a quo del plazo de la prescripción no ha de remitirse a la fecha de la ocurrencia del accidente, sino al momento en que el perjudicado conoce de modo cierto los quebrantos definitivamente ocasionados [...] ”. Albaladejo y Díaz Alabart, op. cit., pág. 460. Véase, además, I. Sierra Gil de la Cuesta, Comentario del Código Civil, Barcelona, Ed. Bosch, 2000, T. 9, pág. 554. Como resultado, el Tribunal Supremo de España ha expuesto en casos recientes que “es consolidada doctrina jurisprudencial la que refiere el co-mienzo del cómputo de la prescripción en este tipo de casos cuando se trata de daños continuados [...] a aquel en que se produce el resultado definitivo”. (Énfasis suplido). L. Diez-*425Picazo y Ponce de León, La prescripción extintiva: en el Código Civil y en la jurisprudencia del Tribunal Supremo, 2da ed., Pamplona, Ed. Aranzadi, 2007, pág. 253. Es decir, “ ‘el cómputo del plazo de prescripción no se inicia hasta la producción del definitivo resultado, cuando no es posible fraccionar en etapas diferentes o hechos diferenciados la serie proseguida’ ”. (Énfasis suplido). Íd., pág. 1003.
Los tratadistas españoles añaden que no siempre re-sulta fácil “determinar [...] cuándo se produce o ha produ-cido ese ‘definitivo resultado’ [puesto] que en relación con el concepto de daños continuados se nos ofrece como algo vivo, latente y conectado precisamente a la causa origina-dora y determinante de los mismos, que subsiste y se man-tiene hasta su adecuada corrección”. Albaladejo y Díaz Ala-bart, op. cit., pág. 460. Ahora bien, el entendido en la doctrina española moderna identifica ese momento cuando “el perjudicado conoce de modo cierto los quebrantos defi-nitivamente ocasionados”. (Énfasis suplido). íd. Esto es, el plazo prescriptivo se activa cuando la conducta culposa o negligente ha dejado de causar los daños por los que se reclama la indemnización.
Por otra parte, la mayoría de los estados de la Unión siguen una norma similar a la del derecho civilista español respecto a este asunto. “The continuing tort doctrine constitutes an established exception to the usual rule that a statute of limitations starts to run at the time of injury. In those cases [...] the statute does not begin to run [...] until the negligent or other wrongful act or incident has terminated”. 1A The American Law of Torts Sec. 5:27, págs. 347-349 (2013). Esta doctrina, en ocasiones conocida como “continuing tort doctrine” y en otras como “continuing violation doctrine”, se ha aplicado a casos de respon-sabilidad civil extracontractual por maltrato emocional, es-torbos, impericia profesional, controversias sobre seguros, discrimen, intrusiones y explosiones, entre otros. íd. Vé-ase, además, E. Peled, Rethinking the Continuing Violation *426Doctrine: The Application of Statutes of Limitations to Continuing Tort Claims, 41 Ohio N.U.L. Rev. 343 (2015).
B. Luego de examinar nuestra jurisprudencia, los precedentes modernos en otras jurisdicciones que nos re-sultan altamente persuasivos, así como los comentarios re-cientes de distintos tratadistas, entendemos que lo más adecuado es uniformar nuestra doctrina para darle certeza a nuestro ordenamiento. De esta forma, resolvemos que ante daños y perjuicios causados por cualquier acto u omi-sión culposo o negligente de carácter continuado, el término prescriptivo para incoar una acción para solicitar resarci-miento comienza a transcurrir cuando se verifiquen los úl-timos actos u omisiones o se produzca el resultado defini-tivo, lo que sea posterior. Esta norma no es incompatible con la teoría cognoscitiva del daño que rige en nuestro ordenamiento. “[P]or estar los daños continuados inexora-blemente atados a la causa que [los] origina, el conoci-miento definitivo de los quebrantos ocasionados se verifica el día que cesa la fuente de éstos, ya que mientras ésta exista, y por ende sean previsibles más daños relacionados a ella, no cabe hablar de resultado definitivo”. (Énfasis suprimido). Nazario v. E.L.A., supra, pág. 828 (Opinión disidente del Juez Asociado Señor Corrada del Río).(2) Naturalmente, esto no excluye que un demandante pueda pro-*427bar, además, que conoció el daño sufrido en un momento distinto al que cesó la causa que lo generó.
No encontramos razón para no modernizar nuestra doc-trina como lo han hecho otras jurisdicciones. Tampoco ha-llamos una justificación válida para tratar de forma dis-tinta los casos en donde los daños no son producidos estrictamente por estorbos o actos de violencia doméstica. Independientemente de la naturaleza o el tipo de acto u omisión que genere el daño, en el contexto de los daños con-tinuados, el perjudicado se encuentra sufriendo un perjuicio que no ha de cesar y, por el contrario, se ha de repetir hasta que la causa generadora deje de existir. Por lo tanto, la norma que anunciamos hoy aplica a todos los casos sobre daños y perjuicios producidos por actos u omisiones continuados.
Tampoco nos persuaden las propuestas alternas que, al momento de determinar cuándo comienza a transcurrir un plazo prescriptivo, por ejemplo, obligan a los tribunales a analizar si, a pesar de reclamarse por daños continuados, los perjuicios por los que se reclama indemnización tienen suficiente sustantividad y autonomía propia, o si por el con-trario, el daño por el que se reclama es de carácter unitario y sin sustantividad propia. J.L. Laracruz Berdejo y otros, Elementos de Derecho Civil II: derecho de obligaciones, 5ta ed., Madrid, Ed. Dykinson, 2013, T. II, Vol. 2, pág. 492. Igualmente, no nos convence la propuesta del profesor Brau del Toro respecto a que debe existir una distinción en el tratamiento brindado a los estorbos permanentes y a los estorbos continuos para fines de prescripción. Brau del Toro, op. cit., págs. 582-583. Estas alternativas, aunque pueden tener su mérito, desnaturalizan la esencia de los daños con-tinuados, crean una nueva submodalidad de estos y, a su vez, la equiparan a los daños sucesivos para fines de prescripción. La doctrina que hoy incorporamos definitiva-mente a nuestro ordenamiento nos parece más apropiada.
*428Lo contrario implica fraccionar innecesariamente las causas de acción, pues obligaríamos a los perjudicados a presentar sus demandas desde que se inician los daños, in-cluso cuando la fuente que los genera no ha cesado y, por el contrario, continúa y continuará causando perjuicios adicionales. Esto provoca litigios excesivamente extensos, pues los demandantes tienen que enmendar constante-mente sus demandas para incluir alegaciones y reclamos por daños sufridos, aunque por la misma causa, con poste-rioridad a la presentación de la demanda original. “En este contexto, el balance de los intereses involucrados en los tér-minos prescriptivos se inclina en favor de los demandantes, pues la desestimación de su causa de acción los expondría a un [acto u omisión culposo o negligente], que, en teoría, po-dría continuar indefinidamente”. (Traducción nuestra). Peled, supra, pág. 348, citando a T.T. Ochoa y A. J. Wistrich, The Puzzling Purposes of Statutes of Limitation, 28 PAC. L.J. 453, 505 esc. 11 (1997).
A diferencia de lo que podría intimarse, esta norma no fomenta que los demandantes se crucen de brazos; más bien, desincentiva que las personas actúen de forma cul-posa o negligente continuamente. De esta forma, no pena-lizamos a un demandante que presenta su reclamación cuando todavía no ha transcurrido un año desde que cesó la causa que generaba los daños por los que solicita la indemnización. Recuérdese que el foco de análisis en la doctrina ante nuestra consideración es la omisión o el acto continuo, y no propiamente los daños sufridos. Arcelay v. Sánchez, supra, pág. 838. Si en nuestro ordenamiento se reconoce la interrupción y el comienzo de un nuevo término prescriptivo mediante actos extrajudiciales, también debe-mos reconocer que el término prescriptivo no comienza cuando la causa generadora del daño no ha cesado. En ese sentido, en ambos escenarios se preserva el derecho de los peijudicados a reclamar la indemnización por los daños que sufrieron.
*429Por otra parte, constantemente enfatizamos el valor del precedente en nuestro ordenamiento. No obs-tante, nuestras decisiones no son un dogma escrito en piedra. Por eso, “cuando el razonamiento de una decisión ya no resiste un análisis cuidadoso, no estamos obligados a seguirla”. Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, pág. 391. “[E]l propósito inspirador de la doctrina de stare decisis es lograr estabilidad y certidumbre en la ley, mas nunca perpetuar errores”. Am. Railroad Co. v. Comisión Industrial, 61 DPR 314, 326 (1943). Ahora bien, solo pro-cederá dejar a un lado precedentes “(1) si la decisión anterior era claramente errónea; (2) si sus efectos sobre el resto del ordenamiento son adversos, y (3) si la cantidad de per-sonas que confiaron en ésta es limitada”. Pueblo v. Camacho Delgado, 175 DPR 1, 20 esc. 4 (2008). Véase, además, González v. Merck, 166 DPR 659, 688 (2006).
A la luz de todo lo anterior y debido a la confusión que ha causado en nuestra doctrina, dejamos sin efecto nuestros pronunciamientos previos en contrario a esta Opinión, específicamente, los expuestos en Galib Frangie v. El Vocero de P.R., supra, y su progenie, en cuanto a este asunto particular. Con ello sacamos esa espina de nuestra jurisprudencia y eliminamos las dolencias que esta le causa a nuestra doctrina de daños y perjuicios.
1—I HH HH
En este caso, tanto el Municipio como los recurridos es-tán de acuerdo con las determinaciones de los foros recu-rridos de que la causa que genera los daños por los que se reclama es de carácter continuo. Los daños son el resultado de las inundaciones producidas como consecuencia de los defectos de las alcantarillas de la calle donde viven los recurridos. La única discrepancia es cómo debe computarse el término prescriptivo, pues los recurridos admitieron en varias deposiciones que conocían de la recurrencia de las inundaciones desde hacía muchos años.
*430Al analizar esos hechos a la luz de la norma discutida, concluimos que la demanda de epígrafe no está prescrita, puesto que no se han verificado los últimos actos u omisio-nes ni se ha producido el resultado definitivo. Más bien, nos encontramos ante una causa de acción que se regenera día a día mientras subsista la falta de mantenimiento de las alcantarillas y tuberías. Eso causa inundaciones recu-rrentes y previsibles.
IV
Por los fundamentos antes expuestos, confirmamos la de-terminación del Tribunal de Apelaciones. En consecuencia, se devuelve el caso al Tribunal de Primera Instancia, Sala Superior de Ponce, para que continúen los procedimientos.
La Juez Asociada Señora Rodríguez Rodríguez estuvo conforme con la determinación de este Tribunal e hizo constar la expresión siguiente:
Me place consignar mi conformidad con la opinión que hoy emite una mayoría de este Foro. Como bien subraya la opinión mayoritaria, pág. 428 esc. 2, “este Tribunal no es supremo por-que es infalible; solo es supremo en jerarquía”. (Énfasis en el original).
El trayecto de la doctrina de los daños continuados en nues-tra jurisprudencia ha sido extenso. A pesar de ello, durante los últimos veinte años, el consenso respecto a la controversia pun-tual que hoy atendemos se podría describir como elusivo. Esto a pesar de que hace nueve años intenté persuadir a una mayoría de este Tribunal para que adoptara la normativa que hoy pautamos. Véase Umpierre Biascoechea v. Banco Popular, 170 DPR 205 (2007) (opinión de conformidad de la Juez Asociada Señora Rodríguez Rodríguez). Empero, fue preciso esperar.
La doctrina del precedente judicial guía el proceder de este Tribunal en aras de salvaguardar la uniformidad en la inter-pretación del Derecho y de la ley. Ahora bien, no podemos des-cansar en este principio cuando su aplicación tiene el efecto de perpetuar una lectura errónea del Derecho. Véanse: Pueblo v. Díaz De León, 176 DPR 913, 922 (2009); Pueblo v. Pérez Pou, 175 DPR 218, 251-252 (2009) (opinión disidente de la Juez Asociada Señora Rodríguez Rodríguez).
*431En fin, estoy satisfecha con que, de forma definitiva, haya-mos logrado armonizar la doctrina de los daños continuados con la figura de la prescripción extintiva. Así, proveemos a la teoría general del derecho de responsabilidad civil extracon-tractual una mayor estabilidad.

 En los casos de estorbos públicos, el Art. 277 del Código de Enjuiciamiento Civil, 32 LPRA sec. 2761, crea una causa de acción para que una persona pueda solicitar que estos cesen y que se le indemnice por los peijuicios que le crearon. A pesar de esto, en lo que respecta a la indemnización, nuestro análisis en este tipo de casos se ha centrado en el Art. 1803 del Código Civil de 1902 o su equivalente actual, el Art. 1802 del Código Civil de 1930, 31 LPRA sec. 5141.


 Conviene recalcar que en ocasiones, como en este caso, las opiniones disiden-tes del pasado encuentran eco en el presente y se convierten en precedentes de cara al futuro. “A dissent in a court of last resort is an appeal to [...] the intelligence of a future day, when a later decision may possibly correct the error into which the dissenting judge believes the court to have been betrayed”. C. Evans Hughes, The Supreme Court of the United States: Its Foundation, Methods and Achevements—An Interpretation, Nueva York, Garden City Publishing Co., 1936, pág. 68. El hecho de que una postura no consiga la mayoría de los votos en un momento dado no significa, necesariamente, que es errónea. Simplemente, no persuadió a la mayoría de los Jueces que componían el Tribunal Supremo en un momento dado. Después de todo, este Tribunal no es supremo porque es infalible; solo es supremo en jerarquía. Por esta razón, al rexaminar nuestra jurisprudencia, en esta ocasión nos persuaden los planteamientos previos de varios Jueces y Juezas de este Tribunal, quienes desde sus respectivas opiniones de conformidad, concurrentes o disidentes, abordaron la cuestión que hoy resolvemos de manera definitiva.